Dear Secretary Carnahan:
This opinion letter responds to your request dated January 14, 2009, for our review under Section 116.232, RSMo, of the sufficiency as to form of an initiative petition submitted by Theodis Brown.
We conclude that the petition must be rejected for the following reasons:
  • The measure does not contain an enacting clause in the form required under Article III, Section 50 of the Missouri Constitution;
  • The petition is not in the proper form as prescribed by Section 116.040, RSMo;
  • The petition is not presented on pages of uniform size as prescribed by Section 116.050, RSMo;
  • Pursuant to Chapter 72, RSMo, a city, town, or village seeking to change its status must obtain the approval of the legal voters of that city, town, or village, not of the voters of the State of Missouri; and *Page 2
  • The petition neither contains, nor is it attached to, a full and correct text of a proposed statutory or constitutional measure as required under Section 116.050, RSMo.
Because of our rejection of the form of the petition for the reasons stated above, we have not reviewed the petition to determine if additional deficiencies exist. Pursuant to Section 116.332.3, RSMo, the Secretary of State is authorized to review this opinion and "make a final decision as to the approval or rejection of the form of the petition."
Very truly yours,
_________________
CHRIS KOSTER
Attorney General *Page 1